DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 01/06/2021
Applicant Arguments						-Receipt Date 01/06/2021		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 01/06/2021. Claims 1-22 are pending. Claims 1, 3-4, 9, 12, 14-15, and 20 are amended. Applicant’s amendments to the claims have overcome the previous claim objections and 112(a) written description rejections given in the Non-Final mailed 11/27/2020.

Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. 
Applicant submits:
“Page 8 of the Office Action cites col. 8 lines 10-27 of Guthrie, which describes that "store operations remain ordered with their respective sync ops during execution." But, there is nothing in Guthrie that explicitly discloses or implicitly requires preventing speculative out-of-order issuance of all store instructions. So, even if different groups of store operations are not issued out-of-order with respect to their respective sync ops, there is nothing that prevents store operations within a group associated with a sync op from being speculatively issued out-of-order from other store operations within that group.”

	Examiner suggests adding more language describing the preventing speculative out-of-order issuance of store instructions as supported by page 9 lines 29-31 of the specification where it discloses “store instructions are issued by the front- end 207 in-order (with respect to each other and with respect to in-order load instructions)” will limit the broadest reasonable interpretation of this limitation and distinguish the claims over Guthrie. 
In the interest of compact prosecution, Examiner notes that the primary reference Hesson teaches at col 4 lines 18-23 “The data structure of the store barrier cache 11 dynamically predicts whether or not a store violation condition is likely to occur and if so restricts the issue of instructions to the load/store unit 14 to program order until the store instruction has been executed and it is once again safe to proceed with out-of-order execution” and may be modified use a barrier instruction (as is generally taught in the prior art) to teach the narrow interpretation of the “preventing speculative out-of-order issuance” limitation. Therefore, Examiner suggests adding further details beyond clarifying this limitation to help distinguish the claims from the prior art. For example, page 10 lines 13-25 describes managing ordering information by using a load ordering ring, this feature does not appear to be described in the claims and may help to distinguish the claims from the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hesson et al. US 5,615,350 (hereinafter, Hesson) in view of Guthrie et al. US 6,625,660 (hereinafter, Guthrie).
Regarding claim 1, Hesson teaches:
1. An integrated circuit (Fig. 1) comprising: 
at least a first processor core executing instructions in a pipeline (col 2 lines 44-48 and col 3 lines 23-45: the super scalar processor, i.e. a first processor core, executes instructions in a pipeline), wherein the pipeline includes one or more stages in a front-end portion of the pipeline and a plurality of stages in a back-end portion of the pipeline (col 3 lines 23-45: the fetch and dispatch stages are a front-end portion of the pipeline and the following stages, i.e. P2-P3, are a back-end portion of the pipeline), the front- end portion including a stage that speculatively issues at least some instructions out-of-order with respect to a program order (col 4 lines 18-23 and col 7 lines 35-50: instructions are issued out-of-order if the barrier bit is not set), and the back-end portion including one or more stages that access a processor memory system (col 3 lines 23-45: the P3 stage of the store and load instructions access memory and are part of the back-end portion of the pipeline); 
front-end control circuitry configured to manage execution of instructions based on information available in the front-end portion (col 2 lines 63-66 and col 3 lines 23-45: instructions are fetched and dispatched, i.e. by front-end control circuitry, based on information, i.e. the instruction and rename information, available in those stages); and 
back-end control circuitry configured to manage execution of instructions based on information available in the back-end portion (col 3 lines 23-45 and col 7 lines 51-66: the execution of instructions is managed, i.e. by back-end control circuitry, based on information, i.e. the store barrier control bit, available in the back-end portion), 
wherein managing execution of a store memory barrier instruction (col 7 line 10: store barrier instruction) includes: 
the back-end control circuitry providing information accessible to the front-end control circuitry indicating that the store memory barrier instruction has completed handling by the processor memory system (col 7 lines 10-23 and lines 51-57: the execution stage/back-end control circuitry provides the store barrier control bit to the issue stage indicating whether the store barrier instruction executes/completes handling by the memory system), 
the front-end control circuitry identifying one or more load instructions that were issued before the store memory barrier instruction was issued and are ordered after the store memory barrier instruction in the program order (col 5 lines 40-53 and col 7 lines 15-23: a load may run ahead of a store, i.e. issue before the store while ordered after it in program order, and cause a collision where the rename unit, i.e. front-end control circuitry, identifies the loads that ran ahead and have to be reissued), and 
the front-end control circuitry causing at least one of the identified load instructions to be reissued after the store memory barrier instruction has been issued (col 5 lines 40-53 and col 7 lines 15-23: the load instruction that ran ahead is reissued after the store instruction is issued and completed).
	While Hesson teaches a store barrier instruction that restricts the issue of instructions to the LSU, Hesson does not teach using a separate barrier instruction to order its loads and stores. That is, Hesson does not teach:
wherein managing execution of a first memory barrier instruction includes: 
preventing speculative out-of-order issuance of all store instructions by the stage that speculatively issues at least some instructions out-of- order, 
the back-end control circuitry providing information accessible to the front-end control circuitry indicating that one or more particular memory instructions have completed handling by the processor memory system, 
	However, in the analogous art of barrier instructions, Guthrie teaches:
wherein managing execution of a first memory barrier instruction (col 6 lines 51-54: barrier/sync operation) includes: 
preventing speculative out-of-order issuance of all store instructions by the stage that speculatively issues at least some instructions out-of- order (col 8 lines 10-27: store instructions in a group are prevented from being issued out-of-order, i.e. by the issue stage, when there is a previous sync op), 
indicating that one or more particular memory instructions have completed handling by the processor memory system (col 7 lines 4-6: a sync ack indicates that preceding load/stores have been completed, i.e. have completed handling by the memory)

wherein managing execution of a first memory barrier instruction (the sync op of Guthrie) includes: 
preventing speculative out-of-order issuance of all store instructions by the stage that speculatively issues at least some instructions out-of- order (a sync op prevents stores of an instruction group from issuing out-of-order as taught by Guthrie), 
the back-end control circuitry providing information accessible to the front-end control circuitry indicating that one or more particular memory instructions have completed handling by the processor memory system (the execution stages/LSU of Hesson will indicate when preceding loads/stores have finished by sending a sync ack as taught by Guthrie to the front-end so that loads may continue issuing out-of-order by the front-end or so that speculative loads may be marked as non-speculative by the front-end), 
One of ordinary skill in the art would have been motivated to modify the processor of Hesson to be a processor in a multiprocessor as taught by Guthrie because using multiple processors is a known technique on the known device of a computer for increasing processing power and would yield the predictable result of speeding up processing time. Further, one of ordinary skill in the art would have been motivated to support the sync and invalidate operations of Guthrie to maintain proper instruction execution order in an out-of-order multiprocessor system with weak memory consistency (Guthrie col 2 lines 5-15).


2. The integrated circuit of claim 1, wherein causing at least one of the identified load instructions to be reissued after the first memory barrier instruction has been issued includes causing all of the identified load instructions to be reissued after the first memory barrier instruction has been issued (Guthrie col 11 lines 25-35: a general kill forces all speculative load requests to be re-issued if any invalidate is received while waiting for the sync ack).

	Regarding claim 3, Hesson in view of Guthrie teaches:
3. The integrated circuit of claim 1, wherein causing at least one of the identified load instructions to be reissued after the first memory barrier instruction has been issued comprises causing one or more selected load instructions of the identified load instructions to be reissued after the first memory barrier instruction has been issued, where a selected load instruction includes any load instruction that include a target address that matches an address associated with an invalidation instruction that was issued before the first memory barrier instruction and after the selected load instruction (Guthrie col 11 lines 3-10 and line 25-32: a load having a target address that matches the address of an invalidate that is ordered before the barrier completes and after the load in issue order may be reissued after the barrier, see also col 9 lines 4-9).

	Regarding claim 4, Hesson in view of Guthrie teaches: 
4. The integrated circuit of claim 3, wherein the invalidation instruction is received by the first processor core from a second processor core that is included in the integrated circuit in communication with the first processor core (Guthrie col 2 lines 56-61 and col 9 lines 4-9: the invalidate may be a store received by the first processor from a second processor included in communication with the first).

	Regarding claim 5, Hesson in view of Guthrie teaches:
5. The integrated circuit of claim 1, wherein the one or more particular memory instructions include all store instructions that: (1) are ordered before the first memory barrier instruction in the program order, and (2) had not completed handling by the processor memory system when the first memory barrier instruction was received by the front-end control circuitry (Hesson col 7 lines 10-23, lines 51-57, and Guthrie col 7 lines 4-6: Hesson indicates when the store barrier instruction completes with a control bit, in the combination with Guthrie, Hesson sends a sync ack when all the stores before the sync op completes, this includes all the stores that are ordered before the sync op in program order, see Guthrie col 8 lines 10-27, and had not completed when the barrier/sync was received because those are the stores that the sync is enforcing ordering for).

	Regarding claim 6, Hesson in view of Guthrie teaches: 
6. The integrated circuit of claim 1, wherein managing execution of the first memory barrier instruction further includes, by the front-end circuitry: (1) determining that all instructions ordered before the first memory barrier instruction in the program order have completed execution (Guthrie col 4 lines 1-4: the sync ack indicates all instructions before the sync/barrier in program order have completed, in the combination with Hesson the front-end determines this upon receiving the sync ack), (2) committing, in the program order, all instructions ordered before the first memory barrier instruction in the program order (Hesson col 5 lines 40-42: instructions are completed in program order, i.e. instructions before the barrier are completed in program order when they complete, and the rename and writeback units which are part of the front-end circuitry are used to complete/commit the instructions), and (3) committing the first memory barrier instruction (Hesson col 3 lines 15-18, lines 30-40 and col 7 lines 51-67: the writeback unit, which is part of the front-end circuitry, writes back/commits instructions and in the combination with Guthrie the writeback unit would commit the sync op/barrier instructions ).

	Regarding claim 7, Hesson in view of Guthrie teaches:
7. The integrated circuit of claim 1, wherein managing execution of the first memory barrier instruction further includes preventing speculative out-of-order issuance of input/output (I/O) load instructions by the stage that speculatively issues at least some instructions out-of-order (Guthrie col 15 lines 36-55: the sync op may be used to prevent loads that access the system bus, i.e. I/O loads, from issuing out-of-order).

	Regarding claim 8, Hesson in view of Guthrie teaches:
8. The integrated circuit of claim 1, wherein the processor memory system further includes: a data cache for initiating execution of load instructions (Hesson Fig. 1 data cache 24 and Guthrie col 6 lines 35-36: the data cache is for initiating execution of loads since an initiated load will try to load data from the data cache).
The current mapping of	Hesson in view of Guthrie does not teach:
wherein the processor memory system further includes: a write buffer for initiating execution of store instructions
	However, Guthrie further teaches:
a write buffer for initiating execution of store instructions (col 8 lines 10-18: the store queue 207 is a write buffer that issues/initiates execution of store instructions)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Hesson in view of Guthrie to further include the store queue of Guthrie in its LSU for initiating execution of store instructions. One of ordinary skill in the art would have been motivated to make this modification because using a store queue for store instructions is a known technique on the known device of a computer processor for allowing an LSU to receive store instructions and would yield the predictable result of allowing the LSU to service store instructions at a different rate than it receives them. 

	Regarding claim 10, Hesson in view of Guthrie teaches:
10. The integrated circuit of claim 1, wherein managing execution of a first memory barrier instruction further includes: the front-end control circuitry maintaining ordering information for load instructions based on the program order (col 5 lines 23-26 and lines 50-54: the rename unit, which is part of the front-end control circuitry, maintains a stack of all instructions in program order, i.e. ordering information for load instructions).

	Regarding claim 11, Hesson in view of Guthrie teaches:
11. The integrated circuit of claim 10, wherein the identified load instructions are identified by the front-end control circuitry based at least in part on the ordering information maintained by the front-end control circuitry (Hesson col 5 lines 40-53 and col 7 lines 15-23: the rename unit, i.e. front-end control circuitry, identifies the loads that ran ahead and have to be reissued based on its ordering information).


12. A method comprising: 
executing instructions in a pipeline of at least a first processor core (col 2 lines 44-48 and col 3 lines 23-45: the super scalar processor, i.e. a first processor core, executes instructions in a pipeline), wherein the pipeline includes one or more stages in a front-end portion of the pipeline and a plurality of stages in a back-end portion of the pipeline (col 3 lines 23-45: the fetch and dispatch stages are a front-end portion of the pipeline and the following stages, i.e. P2-P3, are a back-end portion of the pipeline), the front- end portion including a stage that speculatively issues at least some instructions out-of-order with respect to a program order (col 4 lines 18-23 and col 7 lines 35-50: instructions are issued out-of-order if the barrier bit is not set), and the back-end portion including one or more stages that access a processor memory system (col 3 lines 23-45: the P3 stage of the store and load instructions access memory and are part of the back-end portion of the pipeline); 
managing execution of instructions, in front-end control circuitry, based on information available in the front-end portion (col 2 lines 63-66 and col 3 lines 23-45: instructions are fetched and dispatched, i.e. by front-end control circuitry, based on information, i.e. the instruction and rename information, available in those stages); and 
managing execution of instructions, in back-end control circuitry, based on information available in the back-end portion (col 3 lines 23-45 and col 7 lines 51-66: the execution of instructions is managed, i.e. by back-end control circuitry, based on information, i.e. the store barrier control bit, available in the back-end portion), 
wherein managing execution of a store memory barrier instruction (col 7 line 10: store barrier instruction) includes: 
the back-end control circuitry providing information accessible to the front-end control circuitry indicating that the store memory barrier instruction has completed handling by the processor memory system (col 7 lines 10-23 and lines 51-57: the execution stage/back-end control circuitry provides the store barrier control bit to the issue stage indicating whether the store barrier instruction executes/completes handling by the memory system), 
the front-end control circuitry identifying one or more load instructions that were issued before the store memory barrier instruction was issued and are ordered after the store memory barrier instruction in the program order (col 5 lines 40-53 and col 7 lines 15-23: a load may run ahead of a store, i.e. issue before the store while ordered after it in program order, and cause a collision where the rename unit, i.e. front-end control circuitry, identifies the loads that ran ahead and have to be reissued), and 
the front-end control circuitry causing at least one of the identified load instructions to be reissued after the store memory barrier instruction has been issued (col 5 lines 40-53 and col 7 lines 15-23: the load instruction that ran ahead is reissued after the store instruction is issued and completed).
	While Hesson teaches a store barrier instruction that restricts the issue of instructions to the LSU, Hesson does not teach using a separate barrier instruction to order its loads and stores. That is, Hesson does not teach:
wherein managing execution of a first memory barrier instruction includes: 
preventing speculative out-of-order issuance of all store instructions by the stage that speculatively issues at least some instructions out-of- order, 
the back-end control circuitry providing information accessible to the front-end control circuitry indicating that one or more particular memory instructions have completed handling by the processor memory system, 
	However, in the analogous art of barrier instructions, Guthrie teaches:
wherein managing execution of a first memory barrier instruction (col 6 lines 51-54: barrier/sync operation) includes: 
preventing speculative out-of-order issuance of all store instructions by the stage that speculatively issues at least some instructions out-of- order (col 8 lines 10-27: store instructions in a group are prevented from being issued out-of-order, i.e. by the issue stage, when there is a previous sync op), 
indicating that one or more particular memory instructions have completed handling by the processor memory system (col 7 lines 4-6: a sync ack indicates that preceding load/stores have been completed, i.e. have completed handling by the memory)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hesson to be a multiprocessor and further to support the sync ops and invalidates for ordering stores and loads in a multiprocessor as taught by Guthrie. This combination would teach:
wherein managing execution of a first memory barrier instruction (the sync op of Guthrie) includes: 
preventing speculative out-of-order issuance of all store instructions by the stage that speculatively issues at least some instructions out-of- order (a sync op prevents stores of an instruction group from issuing out-of-order as taught by Guthrie), 
the back-end control circuitry providing information accessible to the front-end control circuitry indicating that one or more particular memory instructions have completed handling by the processor memory system (the execution stages/LSU of Hesson will indicate when preceding loads/stores have finished by sending a sync ack as taught by Guthrie to the front-end so that loads may continue issuing out-of-order by the front-end or so that speculative loads may be marked as non-speculative by the front-end), 
One of ordinary skill in the art would have been motivated to modify the processor of Hesson to be a processor in a multiprocessor as taught by Guthrie because using multiple processors is a known technique on the known device of a computer for increasing processing power and would yield the predictable result of speeding up processing time. Further, one of ordinary skill in the art would have been motivated to support the sync and invalidate operations of Guthrie to maintain proper instruction execution order in an out-of-order multiprocessor system with weak memory consistency (Guthrie col 2 lines 5-15).

	Regarding claim 13, Hesson in view of Guthrie teaches:
13. The method of claim 12, wherein causing at least one of the identified load instructions to be reissued after the first memory barrier instruction has been issued includes causing all of the identified load instructions to be reissued after the first memory barrier instruction has been issued (Guthrie col 11 lines 25-35: a general kill forces all speculative load requests to be re-issued if any invalidate is received while waiting for the sync ack).

	Regarding claim 14, Hesson in view of Guthrie teaches:
14. The method of claim 12, wherein causing at least one of the identified load instructions to be reissued after the first memory barrier instruction has been issued comprises causing one or more selected load instructions of the identified load instructions to be reissued after the first memory barrier instruction has been issued, where a selected load instruction includes any load instruction that include a target address that matches an address associated with an invalidation instruction that was issued before the first memory barrier instruction and after the selected load instruction (Guthrie col 11 lines 3-10 and line 25-32: a load having a target address that matches the address of an invalidate that is ordered before the barrier completes and after the load in issue order may be reissued after the barrier, see also col 9 lines 4-9).

	Regarding claim 15, Hesson in view of Guthrie teaches:
15. The method of claim 14, wherein the invalidation instruction is received by the first processor core from a second processor core that is included in the integrated circuit in communication with the first processor core (Guthrie col 2 lines 56-61 and col 9 lines 4-9: the invalidate may be a store received by the first processor from a second processor included in communication with the first).

	Regarding claim 16, Hesson in view of Guthrie teaches:
16. The method of claim 12, wherein the one or more particular memory instructions include all store instructions that: (1) are ordered before the first memory barrier instruction in the program order, and (2) had not completed handling by the processor memory system when the first memory barrier instruction was received by the front-end control circuitry (Hesson col 7 lines 10-23, lines 51-57, and Guthrie col 7 lines 4-6: Hesson indicates when the store barrier instruction completes with a control bit, in the combination with Guthrie, Hesson sends a sync ack when all the stores before the sync op completes, this includes all the stores that are ordered before the sync op in program order, see Guthrie col 8 lines 10-27, and had not completed when the barrier/sync was received because those are the stores that the sync is enforcing ordering for).

	Regarding claim 17, Hesson in view of Guthrie teaches:
17. The method of claim 12, wherein managing execution of the first memory barrier instruction further includes, by the front-end circuitry: (1) determining that all instructions ordered before the first memory barrier instruction in the program order have completed execution (Guthrie col 4 lines 1-4: the sync ack indicates all instructions before the sync/barrier in program order have completed, in the combination with Hesson the front-end determines this upon receiving the sync ack), (2) committing, in the program order, all instructions ordered before the first memory barrier instruction in the program order (Hesson col 5 lines 40-42: instructions are completed in program order, i.e. instructions before the barrier are completed in program order when they complete, and the rename and writeback units which are part of the front-end circuitry are used to complete/commit the instructions), and (3) committing the first memory barrier instruction (Hesson col 3 lines 15-18, lines 30-40 and col 7 lines 51-67: the writeback unit, which is part of the front-end circuitry, writes back/commits instructions and in the combination with Guthrie the writeback unit would commit the sync op/barrier instructions ).

	Regarding claim 18, Hesson in view of Guthrie teaches:
18. The method of claim 12, wherein managing execution of the first memory barrier instruction further includes preventing speculative out-of-order issuance of input/output (I/O) load instructions by the stage that speculatively issues at least some instructions out-of-order (Guthrie col 15 lines 36-55: the sync op may be used to prevent loads that access the system bus, i.e. I/O loads, from issuing out-of-order).

	Regarding claim 19, Hesson in view of Guthrie teaches:
19. The method of claim 12, wherein the processor memory system further includes: a data cache for initiating execution of load instructions (Hesson Fig. 1 data cache 24 and Guthrie col 6 lines 35-36: the data cache is for initiating execution of loads since an initiated load will try to load data from the data cache).
The current mapping of	Hesson in view of Guthrie does not teach:
wherein the processor memory system further includes: a write buffer for initiating execution of store instructions
	However, Guthrie further teaches:
a write buffer for initiating execution of store instructions (col 8 lines 10-18: the store queue 207 is a write buffer that issues/initiates execution of store instructions)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Hesson in view of Guthrie to further include the store queue of Guthrie in its LSU for initiating execution of store instructions. One of ordinary skill in the art would have been motivated to make this modification because using a store queue for store instructions is a known technique on the known device of a computer processor for allowing an LSU to receive store instructions and would yield the predictable result of allowing the LSU to service store instructions at a different rate than it receives them. 

	Regarding claim 21, Hesson in view of Guthrie teaches:
21. The method of claim 12, wherein managing execution of a first memory barrier instruction further includes: the front-end control circuitry maintaining ordering information for load instructions based on the program order (col 5 lines 23-26 and lines 50-54: the rename unit, which is part of the front-end control circuitry, maintains a stack of all instructions in program order, i.e. ordering information for load instructions).

	Regarding claim 22, Hesson in view of Guthrie teaches:
22. The method of claim 21, wherein the identified load instructions are identified by the front-end control circuitry based at least in part on the ordering information maintained by the front-end control circuitry (Hesson col 5 lines 40-53 and col 7 lines 15-23: the rename unit, i.e. front-end control circuitry, identifies the loads that ran ahead and have to be reissued based on its ordering information).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hesson et al. US 5,615,350 (hereinafter, Hesson) in view of Guthrie et al. US 6,625,660 (hereinafter, Guthrie) and Guthrie et al. US US 8,935,513 (hereinafter, Guthrie ’15).
	Regarding claim 9, Hesson in view of Guthrie teaches:
9. The integrated circuit of claim 8, wherein the information indicating that one or more particular memory instructions have completed handling by the processor memory system includes: information indicating that one or more particular store instructions have been sent to the write buffer (Hesson col 3 lines 15-30, col 7 lines 10-27, lines 51-56, and Guthrie col 8 lines 10-18: a completed store causes a sync ack which is information that the store has been sent to the store queue/write buffer since stores are sent to the store queue before they are executed), 
	Hesson in view of Guthrie does not explicitly teach: 
wherein the information indicating that one or more particular memory instructions have completed handling by the processor memory system includes: results of one or more particular load instructions from the data cache or indication that one or more particular load instructions resulted in a miss in the data cache.
	However, Guthrie ’15 teaches: 
information indicating that one or more particular memory instructions have completed handling by the processor memory system includes: results of one or more particular load instructions from the data cache (col 5 lines 26-33 and col 6 lines 54-58: a load instruction is resolved upon data returning to the processor core from a cache)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Hesson in view of Guthrie to indicate load instruction completion upon data returning from the cache as taught by Guthrie ’15. One of ordinary skill in the art would have been motivated to make this modification because using returned data to indicate completion of a load is a known technique on the known device of a computer processor and would yield the predictable result of enable proper execution ordering. 

Regarding claim 20, Hesson in view of Guthrie teaches:
20. The method of claim 19, wherein the information indicating that one or more particular memory instructions have completed handling by the processor memory system includes: information indicating that one or more particular store instructions have been sent to the write buffer (Hesson col 3 lines 15-30, col 7 lines 10-27, lines 51-56, and Guthrie col 8 lines 10-18: a completed store causes a sync ack which is information that the store has been sent to the store queue/write buffer since stores are sent to the store queue before they are executed), 
	Hesson in view of Guthrie does not explicitly teach: 
wherein the information indicating that one or more particular memory instructions have completed handling by the processor memory system includes: results of one or more particular load instructions from the data cache or indication that one or more particular load instructions resulted in a miss in the data cache.
	However, Guthrie ’15 teaches: 
information indicating that one or more particular memory instructions have completed handling by the processor memory system includes: results of one or more particular load instructions from the data cache (col 5 lines 26-33 and col 6 lines 54-58: a load instruction is resolved upon data returning to the processor core from a cache)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Hesson in view of Guthrie to indicate load instruction completion upon data returning from the cache as taught by Guthrie ’15. One of ordinary skill in the art would have been motivated to make this modification because using returned data to indicate completion of a load is a known technique on the known device of a computer processor and would yield the predictable result of enable proper execution ordering. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A./Examiner, Art Unit 2183                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183